department of the treasury i o tax_exempt_and_government_entities_division internal_revenue_service washington d c jun se t'ep na ti uniform issue list xxxxxkxkxkxkxxxkxx xxxxxxxxkkxxxx xxxxkxxxxxxxxx legend taxpayer a ira b xxxxkxxxxkxkxxxx xxxxxxxxxxxxx financial_institution c xxxxxxxxxxxxx account d amount xxxxxxxxxxxxx xkxxxxxxxxxxxx dear xxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to her neurological condition which affected her ability to manage her financial affairs taxpayer a further represents that amount has not been used for any other purpose taxpayer a age maintained ira b an individual_retirement_annuity under sec_408 of the code with financial_institution c taxpayer a asserts that she intended xkxxxxkxxxxxxx for her assets to remain in a tax deferred environment taxpayer a believed that she had to open a new account in order to change investments held in the ira on date she withdrew amount from ira b and placed the distribution into a non-ira account with financial_institution c taxpayer a met with physician e on date the day after she executed the withdrawal of amount physician e noted that taxpayer a was suffering from numerous symptoms of her disorder taxpayer a complained during this visit of anxiety obsessive preoccupations about trying to please everyone and an inability to maintain her attention during the 60-day rollover period taxpayer a suffered severe side effects and complications that prevented her from carrying out her financial affairs including completing a rollover on date taxpayer a transferred amount from non-ira account into account d another non- ira account with financial_institution c documentation submitted includes a statement from her physician that taxpayer a suffers from a medical_condition which impaired her ability to complete a timely rollover of amount based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual xxxxxxxkxkkkxxx received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer b is consistent with her assertion that taxpayer a’s failure to accomplish a timely rollover was caused by her medical_condition which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office xxxxxxxxxxxxx if you wish to inquire about this ruling please contact xxxxxxxxxxx xxxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely colts wehhaers carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
